Citation Nr: 0500684	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right flank, currently assigned a 10 
percent disability evaluation.

2.   Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1944 to 
November 1945, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a gunshot wound to the right 
flank are manifested primarily by pain and are productive of 
no more than a moderate disability.

3.  Resolving the benefit of the doubt in favor of the 
veteran, the veteran engaged in combat with the enemy while 
serving during World War II and currently has PTSD resulting 
from that combat service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right flank have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic 
Code 5319 (2003).

2.   PTSD was incurred during active service. 38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2003); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the August 
2002 rating decision as well as the October 2002 Statement of 
the Case and the October 2003 Supplemental Statement of the 
Case issued in connection with this claim have notified the 
veteran of the evidence considered, the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons his claims were denied.  In addition, the RO sent a 
letter in April 2002 to the veteran that specifically 
informed him of the substance of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining the evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded a VA examination in connection with both of his 
claims, and he was provided the opportunity to testify at a 
March 2003 hearing before a Decision Review Officer as well 
as at a January 2004 hearing before the Board.  The veteran 
and his representative have not informed the Board of any 
additional, relevant evidence that needs to be obtained prior 
to appellate review.  
The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Therefore, the Board finds that the record is 
complete regarding the veteran's claims for an increased 
evaluation for residuals of a gunshot wound to the right 
flank and for service connection for PTSD, and those matters 
are ready for appellate review.  Moreover, the Board notes 
that any deficiencies in VA compliance with the VCAA notice 
or development requirements as they relate to the veteran's 
claim for service connection for PTSD are not prejudicial to 
the veteran by virtue of the Board's granting the benefit 
sought on appeal by its decision this date, as discussed 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board therefore finds that disposition of the appellant's 
claims is appropriate.


I.  Entitlement to an Increased Evaluation for Residuals
of a Gunshot Wound to the Right Flank

The veteran contends that the current evaluation assigned for 
his cicatrices (scars), residuals of a gunshot wound to the 
right flank, does not accurately reflect the severity of that 
disability.  More specifically, he maintains that the 
symptomatology associated with the disability warrants an 
evaluation in excess of 10 percent.

Background and Evidence

A rating decision dated in August 1950 granted service 
connection for cicatrices, residuals of a gunshot wound to 
the right flank, and assigned a 10 percent disability 
evaluation effective from April 25, 1950.  That determination 
was based on a review of the veteran's service medical 
records as well as on the findings of a VA examination 
performed in July 1950.  

The service medical records show that the veteran had a 
gunshot wound in January 1945, which was described as a 
superficial, perforating wound of the right abdomen.  The 
wound was treated with debridement and secondary closure, but 
still became grossly infected in February 1945.  The veteran 
returned several times to have his wound cleaned and 
redressed, and it was noted one week later that he had 
improved and no longer had an infection.  The veteran was 
subsequently provided an examination at the time of his 
discharge in November 1945; it was noted that he had two 
scars on his right abdomen that measured one inch by one 
inch.

Private medical records dated from August 1975 to August 2003 
noted that the veteran had an old bullet wound with scars in 
the right lower quadrant of his abdomen.  It was also 
reported that he had a long history of right groin pain, but 
that he did not have any dysuria or hematuria.

The veteran was afforded a VA muscles examination in May 2002 
during which he related that he had not intended to open this 
claim, as he was mistakenly advised to apply for the benefit 
in order to obtain hearing aids.  He also stated that the 
symptoms associated with his gunshot wound were not any 
different than they had ever been.  A physical examination 
revealed two small, dimpled depressions over the right aspect 
of the anterior portion of the abdomen, which were noted to 
be the entrance and exit wounds for a bullet.  These 
depressions were nontender, and there were no chronic skin 
changes.  Nor was there any evidence of motory or sensory 
loss of the abdominal wall or of muscle mass loss.  There was 
slight tenderness to deep palpation over both of the scar 
areas with the abdominal muscles taut, but there was no gross 
deformity.  The veteran was diagnosed as having residuals of 
a gunshot wound to the right abdomen.  

The veteran's private physician, Charles Pruitt, M.D., 
submitted a letter in November 2002 in which he indicated 
that the veteran had an extensive scar in the right lower 
quadrant of his abdomen that was caused by a gunshot wound 
during his period of service.  Dr. Pruitt noted that there 
was a significant cicatrix formation that resulted in pain, 
tenderness, and disability and that the intensity of the pain 
sometimes rendered the veteran unable to complete his 
activities of daily living.  He also stated that the 
veteran's condition had grown progressively worse.

In his March 2003 hearing testimony before a Decision Review 
Officer, the veteran related that his scar began hurting 
several months earlier and prevented him from working.  He 
also noted that the pain was not precipitated by any 
particular activity and stated that he had not sought any 
treatment from the VA for his residuals of a gunshot wound.  
The veteran's wife testified that his pain actually began two 
to three years earlier.  

Private medical records dated in August 2003 note that the 
veteran had had pain in the right lower quadrant of his 
abdomen for many years.  In particular, the physician 
indicated that the veteran first reported having pain in 1995 
and that he had examined the veteran's scar throughout the 
years, but that he had not made any notation because there 
was no actual treatment for the disability.

The veteran's representative submitted a VA Form 646 in 
December 2003 in which it was noted that the veteran's wound 
had been causing him pain for months, which prevented him 
from working.  It was also noted that the veteran's wife 
believed the pain had developed two or three years earlier.  

In his January 2004 hearing testimony before the Board, the 
veteran indicated that his scar was productive of 
intermittent pain that he described as severe.  He had been 
experiencing the pain for several years during which time it 
had worsened.  He also indicated that he had been prescribed 
pain medication and that he had steady employment following 
his separation from service until he retired at age 65.  He 
further related that the pain from his scar did not stop him 
from working and that he had not sought treatment for his 
residuals of a gunshot wound within the last few years.

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In this case, the veteran's cicatrices, residuals of a 
gunshot wound to the right flank, are currently assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5319, which applies to residuals of injury to 
muscle group XIX, namely the muscles of the abdominal wall.  
The function of these muscles is support and compression of 
the abdominal wall and thorax, flexion and lateral motions of 
the spine, and synergists in strong downward movements of the 
arm.  Under Diagnostic Code 5319, a 10 percent evaluation is 
assigned for a moderate disability, and a 20 percent 
disability evaluation is warranted for a moderately severe 
disability.  A 30 percent evaluation is contemplated for a 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5319 
(2003).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).  

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his cicatrices, residuals of a gunshot wound to the right 
flank.  The Board acknowledges that veteran has a through and 
through wound from a single bullet warranting consideration 
of an evaluation based on at least a moderate degree of 
impairment. See 38 C.F.R. § 4.56(b).  Under Diagnostic Code 
5319, a 10 percent rating, the veteran's current evaluation, 
is warranted for moderate muscle impairment and not a 
20 percent evaluation as the veteran contends.  Rather, a 20 
percent evaluation under Diagnostic Code 5319 is awarded 
based on evidence of moderately severe disability.  For the 
reasons explained below, however, the Board finds that the 
veteran's residuals of a gunshot wound to the right flank do 
not more nearly approximate the criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 5319, or any other 
potentially applicable diagnostic codes.  

From a review of the evidence, there is a history of the 
veteran's wound having become grossly infected following 
debridement; however, that infection resolved within a week.  
The Board further notes that the veteran did not require 
prolonged hospitalization during service or at any time 
thereafter and that his service medical records do not 
document any sloughing of soft parts or intermuscular 
scarring.  Nor did he demonstrate consistent complaints of 
cardinal signs and symptoms of muscle disability during or 
shortly after service, as the medical evidence does not show 
him to have had loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  Nor did he show any inability to 
keep up with work requirements over the years.   In fact, the 
veteran testified at his January 2004 hearing before the 
Board that he maintained steady employment until the time of 
his retirement at age 65, and he has further indicated that 
his complaints of intermittent pain in his right lower 
quadrant began only recently.  

Additionally, the Board notes that the May 2002 VA examiner 
did find the veteran to have entrance and exit scars; 
however, the objective findings did not include indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Nor were there tests of strength and endurance that 
when compared with sound side demonstrated positive evidence 
of impairment.  In fact, the May 2002 VA examiner did not 
find any evidence of motory or sensory loss of the abdominal 
wall or of muscle mass loss.  There was slight tenderness to 
deep palpation over both of the scar areas with the abdominal 
muscles taut, but there was no gross deformity.  Although Dr. 
Pruitt has described far more incapacitating pain, to the 
extent that it prevented even activities of daily living from 
the wound residuals, Dr. Pruitt's comments were not based on 
review of the claim file and do not include any objective 
findings that would account for such pain.  

The Board also notes that there is no objective evidence of 
bony, vascular, or neurological involvement.  In short, there 
are no objective findings of record that would establish that 
the degree of disability resulting from the veteran's muscle 
group XIX impairment more nearly approximates the level of 
moderately severe.  Therefore, an increased evaluation for 
the veteran's residuals of a gunshot wound to the right flank 
is not warranted under the criteria of Diagnostic Code 5319.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Specifically, the Board has also considered whether the 
veteran's disability would warrant a higher or separate 
disability rating under other diagnostic codes.  In this 
regard, the Board recognizes that, upon examination, the 
veteran was noted to have 
two small, dimpled depressions over the right aspect of the 
anterior portion of the abdomen, which were noted to be the 
entrance and exit wounds for a bullet.  These depressions 
were nontender, and there were no chronic skin changes.  
There was slight tenderness to deep palpation over both of 
the scar areas with the abdominal muscles taut, but there was 
no gross deformity.  

Scars are also contemplated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  The medical evidence of record 
shows that the veteran's entrance and exit wound scars are 
mildly disfiguring and that they were measured as being one 
inch by one inch at the time of his separation from service; 
however, the Board also notes that both scars are located in 
one anatomical area and not on the face or other exposed 
area.  Thus, the fact that such scars are mildly disfiguring 
would not result in assignment of a higher evaluation under 
Diagnostic Code 7800.  Nor would the veteran be entitled to 
an increased evaluation pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, and 7804 (2003), which 
provide for assignment of a maximum 10 percent rating based 
on scars that are deep and cause limited motion in an area 
exceeding six square inches; or, for scars covering an area 
of 144 square inches or greater even where superficial and 
without resulting motion limitation, or based on a 
superficial or unstable scar or one that is painful.  

Otherwise, scars are rated on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2003).  As such, the Board finds that the veteran is not 
entitled to a higher or separate evaluation under the 
diagnostic codes pertaining to scars and that any functional 
impairment and pain from the scarring is already contemplated 
in the veteran's 10 percent evaluation under Diagnostic Code 
5319.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected residuals of a gunshot wound to 
the right flank have caused marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's residuals of a gunshot 
wound to the right flank.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's residuals of a gunshot wound 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

II.  Service Connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  More specifically, he claims that he 
was exposed to stressors during his military service, which 
caused his PTSD.  In this regard, he has indicated that he 
sustained a gunshot wound while engaging in combat during 
World War II and that he also witnessed a fellow soldier die 
from being shot.

Background and Evidence

Service records show that the veteran had active service from 
May 1944 to November 1945.  He served in the European Theater 
of Operations from November 1944 to July 1945 and received 
awards and decorations, including a Combat Infantryman Badge 
and a Purple Heart as well as the European African Middle 
Eastern Theater Ribbon with three bronze stars.

Service medical records are negative for any complaints, 
diagnosis, or treatment of a psychiatric disorder.

The veteran was afforded a VA examination in July 2002 at 
which time he reported having sustained a gunshot wound in 
his abdomen and witnessing a fellow soldier die while 
engaging in combat during World War II.  He had never been 
hospitalized for psychiatric reasons and had not been 
prescribed psychotropic medications, nor had he ever been 
under the care of a psychiatrist.  The veteran was adequately 
attired and properly groomed at the time of the examination, 
and his mood was stable.  There was no evidence for 
depression, and his stream of mental activity was normal.  
His thought content revealed some fear of crowds.  Although 
his wife had indicated that he sometimes became confused and 
forgot things, the veteran's memory was generally intact, and 
his orientation as to person, place, and time was within 
normal limits.  The veteran's insight was poorly developed, 
but his judgment was considered fair.  The examiner diagnosed 
him with age-related cognitive decline and indicated that no 
stressors had been identified.  The examiner also commented 
that there was no evidence to support a diagnosis of PTSD and 
that some clinicians might consider him for a diagnosis of 
generalized social anxiety disorder.

Charles Pruitt, M.D. submitted a letter on behalf of the 
veteran in November 2002 in which he stated that the veteran 
suffered from PTSD as a result of his experience in the war.  

In his March 2003 hearing testimony before a Decision Review 
Officer, the veteran indicated that he was shot while serving 
as infantryman in the 5th Division of the Army during World 
War II.  He stated that he remained still after being shot, 
as he wanted the enemy to think he was dead.  In this regard, 
he noted that another soldier was lying ten feet away from 
him after being wounded and was shot again because he had 
moved.  The veteran also testified as to his current 
symptomatology.

The veteran's wife submitted a lay statement in August 2003 
in which she indicated that the she and the veteran were 
happy when they were first married in October 1946, but that 
he then began to change.  The veteran became depressed, and 
he did not want to go anywhere or do anything.  He stopped 
going to church, would not say anything, and did not want 
anyone to visit.

The veteran's daughter-in-law also submitted a lay statement 
in August 2003 in which she described the veteran's current 
symptomatology.

The veteran completed and returned a PTSD questionnaire in 
August 2003 in which he indicated that he was looking for 
mines when he was shot.  A fellow soldier was also wounded 
and the veteran had to leave him lying there.  He also stated 
that he had slept in foxholes and in the snow, and he 
described a dangerous incident in which he had to cross the 
Rhine River in a small boat.

In his January 2004 hearing testimony before the Board, the 
veteran stated that he had served in an infantry unit in 
Europe for eight months during World War II.    He also 
testified as to his current symptomatology.

A private medical report of a psychiatric examination of the 
veteran, dated in December 2003, by Stanley C. Russell, M.D., 
board-certified in psychiatry, was received at the RO in 
January 2004.  The report was not of record at the time of 
the veteran's hearing in January 2004, but was eventually 
forwarded and received at the Board in December 2004.  The 
document accurately recounts the veteran's history of combat 
service in World War II, the stressor information provided by 
him, as well as the veteran's current symptomatology.  Dr. 
Russell, who opined that the veteran had PTSD that was 
secondary to his experience while in the military as well as 
depression, also reviewed a copy of the August 2002 rating 
decision.  The multi-axis diagnostic formulation conforms to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. §§ 4.125--4.130.  


Law and Analysis

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Service connection for PTSD requires a medical 
diagnosis of the disorder, credible supporting evidence of 
the claimed in-service stressor actually occurred, and a 
link, as established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence. If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

If the VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor. Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony. Cohen v. Brown, 10 Vet. 
App. 128 (1997).

When the evidence of record is considered under the laws and 
regulations set forth above, the Board finds that the 
evidence is in relative equipoise as to whether the veteran 
has PTSD related to service.  Resolving the equipoise rule in 
the veteran's favor, the Board concludes that the veteran is 
entitled to service connection for PTSD.  

Service records clearly reflect that the veteran engaged in 
combat with the enemy.  His DD Form 214 shows that he served 
in the European Theater of Operations from November 1944 to 
July 1945 and that awards and decorations received by the 
veteran included a Combat Infantryman Badge and a Purple 
Heart.  Such awards typically reflect exposure or 
participation in combat with the enemy.  These awards, 
coupled with the veteran's contentions that the alleged 
stressors are combat related, demonstrates that the veteran 
did engage in combat with the enemy and are accepted as 
conclusive evidence of the stressor's occurrence because it 
is consistent with the circumstances, conditions, or 
hardships of service.  

The remaining question is the medical question of whether the 
veteran has been diagnosed as having PTSD, and if so, whether 
that diagnosis is related to the veteran's combat service 
during World War II.  On this point, there is conflicting 
evidence.  In this regard, the July 2002 VA examiner 
diagnosed the veteran with age-related cognitive decline and 
commented that there was no evidence to support a diagnosis 
of PTSD.  However, Dr. Pruitt submitted a letter dated in 
November 2002 in which he stated that the veteran suffered 
from PTSD as a result of his experience in the war.  More 
importantly, Dr. Russell provided a diagnosis of PTSD in 
December 2003 related to the veteran's recognized in-service 
stressors. 

Based on this record, the Board finds that there is a 
question as to whether the veteran has PTSD as a result of 
his combat service in World War II.  The July 2002 VA 
examiner, who reviewed the veteran's claims file, including 
his medical records, and examined him in connection with his 
claim for service connection, clearly opined that the veteran 
did not have PTSD.  On the other hand, two other doctors, 
including a board-certified psychiatrist, have concluded that 
the veteran does have PTSD related to service.  Although the 
July 2002 VA examiner explained why the veteran does not have 
PTSD, the Board notes that a clear PTSD diagnosis made by a 
mental health care professional must be presumed, unless 
evidence shows to the contrary, to have been made in 
accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Mental health professionals are experts and are 
presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  

Although the veteran's psychiatric disability picture is 
apparently complicated by several factors, the Board is of 
the opinion that there is a reasonable doubt as to whether 
the veteran actually has PTSD as a result of his service 
during World War II.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
PTSD is warranted and the appeal as to this issue is granted.  

 

ORDER

An evaluation in excess of 10 percent for cicatrices, 
residuals of a gunshot wound to the right flank, is denied.

Service connection for PTSD is granted.



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


